  Case 1:20-cv-01639-DNH-DJS Document 4 Filed 01/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
ASIA MCGHEE,

                           Plaintiff,                   1:20-cv-1639
                                                          (GLS/DJS)
                  v.

ETHICON, INC. et al.,

                   Defendants.
________________________________

                                        Order

      Judicial disqualification is governed by 28 U.S.C. § 455.

Disqualification is required when, among other things, a judge “knows that

he, individually or as a fiduciary, or his spouse or minor child residing in his

household, has a financial interest in the subject matter in controversy or in

a party to the proceeding, or any other interest that could be substantially

affected by the outcome of the proceeding.” See 28 U.S.C. § 455(b)(4).

Upon review of the papers, disqualification is required in this case.

      Accordingly, it is hereby

      ORDERED that, pursuant to 28 U.S.C. § 455, the undersigned

disqualifies himself from presiding over this matter; and it is further

      ORDERED that the Clerk shall reassign this matter to another District

Judge; and it is further
  Case 1:20-cv-01639-DNH-DJS Document 4 Filed 01/06/21 Page 2 of 2




     ORDERED that the case has been randomly reassigned to District

Judge David N. Hurd; and it is further

     ORDERED that the Clerk provide a copy of this Order to plaintiffs in

accordance to the Local Rules.

IT IS SO ORDERED.

January 6, 2021
Albany, New York




                                         2
